Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2022

                                       No. 04-22-00179-CV

                                       Rodney WARRIOR,
                                           Appellant

                                                 v.

                                    Maria Cristina WARRIOR,
                                             Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI07193
                          Honorable Monique Diaz, Judge Presiding


                                          ORDER
        The reporter’s record was due on June 24, 2022. On June 30, 2022, the court reporter
filed a notice of late record indicating the reporter’s record was not filed because appellant had
failed to pay or make arrangements to pay the reporter’s fee for preparing the record and that
appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court no later than
July 11, 2022 that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, the court will consider only those issues
or points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court